The plaintiffs brought this action in behalf or themselves and all other bill-holders of the Bank of Lexington (bills payable at the Bank of Graham) who would come in and contribute to the expenses of the suit. The complaint was filed at Spring Term, 1873, and the defendants demurred. Upon hearing the demurrer, the court ruled in favor of defendants, and, upon appeal to the Supreme Court, the judgment was reversed and cause remanded. No answer was ever filed by defendants, and the plaintiffs having been satisfied for their cause of action, on 9 February, 1876, paid the cost to the clerk, who entered on the civil-issue docket, as an entry in this action, "Costs paid."
The case still appeared on the docket at Spring Term, 1876, and Fall Term, 1876. On 21 June, 1876, the plaintiffs, knowing at that time that the counsel of W. A. Williams, cashier of Bank of Charlotte, and Cyrus P. Mendenhall, were preparing to present their petition to be made parties plaintiff, filed a retraxit in this action in the clerk's office, submitting to nonsuit and dismissing the action; and in about thirty minutes thereafter said Williams and Mendenhall, through their counsel, did present their petitions to his Honor at chambers, asking to be made parties plaintiff; and it appearing that they were creditors of defendant,                               (48) the court allowed the motion. Upon call of the case at Fall Term, 1876, the defendants insisted that the action had been ended, and was improperly on the docket. His Honor refused to dismiss the case, but held that said Williams and Mendenhall, as parties plaintiff, might take further proceedings in the action as creditors of the defendants, from which ruling the defendants appealed.
The plaintiffs having been satisfied for their cause of action, on 9 February, 1876, paid the costs of this action into the clerk's *Page 50 
office, who entered on the civil-issue docket as an entry in this action, "Costs paid." The case was then at an end, for there was no longer any matter of controversy between the parties, and it was the duty of the plaintiffs to have directed the clerk to enter on his docket, "Action compromised," "Dismissed," "Retraxit." "Nonsuit," or any other appropriate entry to put the case off the docket.
This entry could have been made without any order of the court and as a mere matter of course, to show that the action was at an end. The plaintiffs having neglected to have the entry made on 9 February, had the same right to have it done on 21 June, 1876.
The counsel of Williams and Mendenhall concede that this would be so in an ordinary action, but they insist that this action stands on a different footing, because it was brought as much in behalf of the other "bill-holders" as of Wilson  Shober; and they take the ground that Wilson  Shober had no right to compromise and dismiss the (49)  action, and, at all events, they had no right to do so after notice that Williams and Mendenhall were taking steps to make themselves parties plaintiff. Wilson  Shober, at the commencement of the action, invited the other bill-holders to join them and come in for a share of the money and contribute to the expenses of the suit. Williams and Mendenhall and the other bill-holders stood aloof and allowed Wilson 
Shober alone to carry a doubtful and expensive action through the Superior and Supreme Courts. If, after obtaining an expression of opinion favorable to their rights, they saw proper to compromise, and agree to pay the costs and dismiss the action on being paid what they claimed, it is not perceived on what grounds Williams and Mendenhall could object to it. They had not accepted the proposal of Wilson  Shober to make it a common cause, nor were they out of pocket one cent. So Wilson  Shober were under no obligation to them, and it would have been with an ill grace and "looked mean" for them to have attempted to put any difficulties in the way of Wilson  Shober's right to end the case and make such arrangement for that purpose as they saw proper. The counsel feeling the pressure of these considerations, fell back on the position that Wilson  Shober, after notice that Williams and Mendenhall were hurrying up to hasty proceedings in order to join them in the fight, were not warranted in having a formal "retraxit" or dismission of the case entered on the docket. The reply is, the fight was over, the defendants had surrendered, terms of surrender agreed on and carried into execution, with the exception that "a matter of course entry" had not been made on the docket.
The question is, Did the fact that Wilson  Shober had notice that Williams and Mendenhall intended and were taking the necessary steps *Page 51 
to make themselves plaintiffs have the legal effect of impairing the right of Wilson  Shober to carry out the arrangement which they had made with the defendants, by directing the clerk to make an entry which was a mere matter of course? We think his Honor erred in the          (50) view that he took of the matter, and that the petition of Williams and Mendenhall ought to have been dismissed, so as to give effect to the arrangement of Wilson  Shober made with the defendants in the action.
PER CURIAM.                                             Reversed.